Order entered March 10, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00295-CV

                          IN THE INTEREST OF E.B., A CHILD

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-10-03980 U

                                          ORDER
       We GRANT appellant’s motion for extension of time to file the appellate record and

ORDER the record be filed no later than April 9, 2014.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE